DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 8/15/22.
Claims 1-24 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/16/22, 10/14/21, 2/23/21 and 10/6/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Objection

Claim 12 is objected for “one or more of the plurality pulses”. One pulse can’t make plurality pulses.
Response to Arguments


Applicant's arguments filed 8/15/22 with respect to claims 1-24 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12, 17-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Mizoguchi (U.S. Pub. 20200315439 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1) and Zuzak (U.S. Pub. 20100056928 A1).

Regarding to claim 1:

1. Blanquart_319 teach a system comprising: an emitter (Blanquart_319 Fig. 1 100) that emits a plurality of pulses of electromagnetic radiation, wherein the emitter comprises: (Blanquart_319 Fig. 1, Fig. 7 [0010] FIG. 4 is a graphical representation of varying the duration and magnitude of the emitted electromagnetic pulse)
an image sensor comprising a pixel array that detects electromagnetic radiation; (Blanquart_319 [0021] FIGS. 29A and 29B an implementation having a plurality of pixel arrays for producing a three dimensional image. [0028] In the sensor industry, CMOS image sensors have largely displaced conventional CCD image sensors in modern camera applications, such as endoscopy, owing to their greater ease of integration and operation, superior or comparable image quality, greater versatility and lower cost. Typically, they may include the circuitry necessary to convert the image information into digital data and have various levels of digital processing incorporated thereafter. This can range from basic algorithms for the purpose of correcting non-idealities, which may, for example, arise from variations in amplifier behavior, to full image signal processing (ISP) chains, providing video data in the standard sRGB color space for example (cameras-on-chip))
a controller comprising a processor that is in electronic communication with the image sensor (Blanquart_319 Fig. 2 [0094] reconstructing the partitioned spectrum frames into a full spectrum frame for later output could be as simple as blending the sensed values for each pixel in the array in some embodiments. Additionally, the blending and mixing of values may be simple averages, or may be tuned to a predetermined lookup table (LUT) of values for desired outputs. In an embodiment of a system using partitioned light spectrums, the sensed values may be post-processed or further refined remotely from the sensor by an image or secondary processor, and just before being output to a display. [0103] FIG. 17, the system may comprise an image signal processor (ISP) that may be adjusted to color correct the imaging device. [0028] In the sensor industry, CMOS image sensors have largely displaced conventional CCD image sensors in modern camera applications, such as endoscopy, owing to their greater ease of integration and operation, superior or comparable image quality, greater versatility and lower cost. Typically, they may include the circuitry necessary to convert the image information into digital data and have various levels of digital processing incorporated thereafter. This can range from basic algorithms for the purpose of correcting non-idealities, which may, for example, arise from variations in amplifier behavior, to full image signal processing (ISP) chains, providing video data in the standard sRGB color space for example (cameras-on-chip)) and the emitter and is configured to synchronize operations of the emitter and the image sensor such that the plurality of pulses of electromagnetic radiation (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor) correspond to a plurality of exposure frames generated by the image sensor; (Blanquart_319 [0028] In the sensor industry, CMOS image sensors have largely displaced conventional CCD image sensors in modern camera applications, such as endoscopy, owing to their greater ease of integration and operation, superior or comparable image quality, greater versatility and lower cost)

Blanquart_319 do not explicitly teach  a visible source that pulses a visible wavelength of electromagnetic radiation; and a fluorescence excitation source that pulses a fluorescence excitation emission comprising electromagnetic radiation within a waveband from about 790 nm to about 815 nm; a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; and wherein the controller instructs the emitter to cycle the visible source and the fluorescence excitation source according to a pulse cycle pattern; and wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises the fluorescence excitation emission.

However Mizoguchi teach a visible source that pulses a visible wavelength of electromagnetic radiation; and a fluorescence excitation source that pulses a fluorescence excitation emission (Mizoguchi [0055] when the fluorescent marker administered to the subject is fluorescein, what should be done is only to emit blue light in a narrow band including an excitation wavelength of the fluorescein from the excitation light source 52 as excitation light EXB, provide, instead of the dichroic mirror 53, a half mirror that transmits the white light WLA and reflects the excitation light EXB, cut off light in the same wavelength band as the wavelength band of the excitation light EXB in the excitation light cut filter 15, and transmit light in a visible region including fluorescent light FLB, which is green light emitted from the fluorescein according to irradiation of the excitation light EXB, through the excitation light cut filter 15)
wherein the controller instructs the emitter to cycle the visible source and the fluorescence excitation source according to a pulse cycle pattern; and (Mizoguchi Fig. 1 shows visible light source as 51 and fluorescence excitation source as 52. Fig. 2, Fig. 4 [0074] In the first to third embodiments explained above, the clock control section 48 generates, based on timing of a control signal for controlling an output timing of a video signal, control signals for synchronizing generation timings for the white light WLA and the excitation light EXA in the light emitting section 31, an image pickup operation in the image pickup device 14, and an output destination of an image pickup signal inputted to the processor 4 and outputs the control signals respectively to the light-source driving section 33, the image-pickup-device driving section 41, and the image readout section 42. On the other hand, a fourth embodiment is different in that a control signal for controlling output timing for a video signal and control signals for controlling generation timings for the white light image WIA and the fluorescent image FIA are independently generated)
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises the fluorescence excitation emission. (Mizoguchi Fig. 2, Fig. 4 [0074] In the first to third embodiments explained above, the clock control section 48 generates, based on timing of a control signal for controlling an output timing of a video signal, control signals for synchronizing generation timings for the white light WLA and the excitation light EXA in the light emitting section 31, an image pickup operation in the image pickup device 14, and an output destination of an image pickup signal inputted to the processor 4 and outputs the control signals respectively to the light-source driving section 33, the image-pickup-device driving section 41, and the image readout section 42. On the other hand, a fourth embodiment is different in that a control signal for controlling output timing for a video signal and control signals for controlling generation timings for the white light image WIA and the fluorescent image FIA are independently generated)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Mizoguchi in video/camera technology. One would be motivated to do so, to incorporate a visible source that pulses a visible wavelength of electromagnetic radiation; and a fluorescence excitation source that pulses a fluorescence excitation emission. This functionality will improve user experience.

The combination of Blanquart_319 and Mizoguchi do not explicitly teach a fluorescence excitation source that pulses a fluorescence excitation emission comprising electromagnetic radiation within a waveband from about 790 nm to about 815 nm; a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data;

However Blanquart_783 teach a plurality of bidirectional pads in communication with the image sensor, (Blanquart_783 FIG. 4 [0044] no active components other than the sensor, and a cable that solely incorporates the communication protocol between the sensor and the remainder of the camera system. When combined with bi-directional sensor data pads 405) wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; and (Blanquart_783 FIG. 4 [0042] a system and method for eliminating or reducing these digital pads, while maintaining configurable registers may comprise the following. The system and method may be based on an approach that uses dual purpose pads for both input and output. These pads are designed to automatically switch between the output and input states at well-defined times. When the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Mizoguchi and Blanquart_783 in video/camera technology. One would be motivated to do so, to incorporate a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data. This functionality will improve cost of the system.

The combination of Blanquart_319, Mizoguchi and Blanquart_783 teach do not explicitly teach a fluorescence excitation source that pulses a fluorescence excitation emission comprising electromagnetic radiation within a waveband from about 790 nm to about 815 nm;

However Zuzak teach a fluorescence excitation source that pulses a fluorescence excitation emission comprising electromagnetic radiation within a waveband from about 790 nm to about 815 nm; (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 1 a.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using OLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light [fluorescence excitation source] to a detector. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak Fig. 2-3 [0178] Quartz Tungsten Halogen lamps are popular visible and near infrared sources because of their smooth spectral curve and stable output. ICG has a molecular formula of C.sub.43H.sub.47N.sub.2NaO.sub.6S.sub.2. The filter designs have to be selected based on the emission and absorption spectrum of ICG. ICG has a bimodal absorption spectrum from 650 nm-800 nm, with peaks occurring at 685 nm and 775 nm in distilled water. In plasma, ICG has two absorption peaks at around 710 nm and 805 nm. The absorption spectrum changes according to the concentration of ICG and solvent. For example, higher concentrations have a maximum absorption at 685 nm, while lower concentrations have a maximum absorption at 775 nm in an aqueous solution. Thus, separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Mizoguchi, Blanquart_783 and Zuzak in video/camera technology. One would be motivated to do so, to incorporate comprising electromagnetic radiation within a waveband from about 790 nm to about 815 nm. This functionality will improve quality of the image.

Regarding to claim 2:

2. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically switches between the output state and the input state for the plurality of bidirectional pads. 

However Blanquart_783 teach wherein the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically switches between the output state and the input state for the plurality of bidirectional pads. (Blanquart_783 FIG. 4 [0042] A system and method for eliminating or reducing these digital pads, while maintaining configurable registers may comprise the following. The system and method may be based on an approach that uses dual purpose pads for both input and output. These pads are designed to automatically switch between the output and input states at well-defined times. When the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

Regarding to claim 3:

3. Blanquart_319 teach the system of claim 1, when pixel data is output from the image sensor, (Blanquart_319 [0021] FIGS. 29A and 29B an implementation having a plurality of pixel arrays for producing a three dimensional image. [0028] In the sensor industry, CMOS image sensors have largely displaced conventional CCD image sensors in modern camera applications, such as endoscopy, owing to their greater ease of integration and operation, superior or comparable image quality, greater versatility and lower cost. Typically, they may include the circuitry necessary to convert the image information into digital data and have various levels of digital processing incorporated thereafter. This can range from basic algorithms for the purpose of correcting non-idealities, which may, for example, arise from variations in amplifier behavior, to full image signal processing (ISP) chains, providing video data in the standard sRGB color space for example (cameras-on-chip)

Blanquart_319 do not explicitly teach wherein the plurality of bidirectional pads are in: the output state, wherein the pixel data is generated by exposing the pixel array; and the input state when receiving control commands for the operation of the image sensor.

However Blanquart_783 teach wherein the plurality of bidirectional pads are in:
the output state when pixel data is output from the image sensor, wherein the pixel data is generated by exposing the pixel array; and the input state when receiving control commands for the operation of the image sensor. (Blanquart_783 FIG. 4 [0042] when the pads are acting as outputs, image data and other types of data are issued from the sensor. When the pads are in the input state they may receive slow control commands. To facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs)

Regarding to claim 4:

4. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach further comprising a state identifier for identifying when the plurality of bidirectional pads are in the output state or the input state.

However Blanquart_783 teach further comprising a state identifier for identifying when the plurality of bidirectional pads are in the output state or the input state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 5:

5. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the image sensor does not receive slow-control commands via the plurality of bidirectional pads when the plurality of bidirectional pads are in the output state.

However Blanquart_783 teach wherein the image sensor does not receive slow-control commands via the plurality of bidirectional pads when the plurality of bidirectional pads are in the output state. (Blanquart_783 FIG. 4 [0042] to facilitate this, the frame period may be divided into three defined states, rolling-readout (image data is issued), service-lines (other types of data issued) and the configuration phase, during which the pads become inputs. The camera system needs to know what state the sensor pads are in at all times. During the rolling-readout and service-line phases, the camera system may not issue slow-control commands)

Regarding to claim 6:

6. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the emitter and the image sensor by causing the emitter to emit a pulse of electromagnetic radiation (Blanquart_319 [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart_319 do not explicitly teach when the plurality of bidirectional pads are in the output state.

However Blanquart_783 teach when the plurality of bidirectional pads are in the output state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 7:

7. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the emitter and the image sensor by causing the emitter to emit a pulse of electromagnetic radiation (Blanquart_319 [0069] FIG. 5, Fig. 7 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor)

Blanquart_319 do not explicitly teach when the plurality of bidirectional pads are in the input state.

However Blanquart_783 teach when the plurality of bidirectional pads are in the input state. (Blanquart_783 FIG. 4 [0042] the camera system needs to know what state the sensor pads are in at all times)

Regarding to claim 8:

8. Blanquart_319 teach the system of claim 1, wherein each of the plurality of exposure frames corresponds to at least one pulse of electromagnetic radiation emitted by the emitter. (Blanquart_319 Fig. 1 shows emitter. [0107] a fractional adjustment of the components within the system may be performed, for example, at about 0.1 dB of the operational range of the components in order to correct the exposure of the previous frame. Blanquart_319 [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. Blanquart_319 Fig. 7A red, blue and green exposure frame)

Regarding to claim 9:

9. Blanquart_319 teach the system of claim 8, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames (Blanquart_319 [0047] FIGS. 1 the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Blanquart_319 [0021] FIGS. 29A and 29B an implementation having a plurality of pixel arrays for producing a three dimensional image. [0028] In the sensor industry, CMOS image sensors have largely displaced conventional CCD image sensors in modern camera applications, such as endoscopy, owing to their greater ease of integration and operation, superior or comparable image quality, greater versatility and lower cost. Typically, they may include the circuitry necessary to convert the image information into digital data and have various levels of digital processing incorporated thereafter. This can range from basic algorithms for the purpose of correcting non-idealities, which may, for example, arise from variations in amplifier behavior, to full image signal processing (ISP) chains, providing video data in the standard sRGB color space for example (cameras-on-chip)) during a blanking period of the pixel array, wherein the blanking period is a duration of time when active pixels in the pixel array are not read. (Blanquart_319 Fig. 5 [0069] FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging system during operation in accordance with the principles and teachings of the disclosure. As can be seen in the figure, the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. The dashed line portions in the pulse (from FIG. 3) illustrate the potential or ability to emit electromagnetic energy during the optical black portions 220 and 218 of the read cycle (sensor cycle) 200 if additional time is needed or desired to pulse electromagnetic energy. [0064] FIG. 2A illustrates the operational cycles of a sensor used in rolling readout mode or during the sensor readout 200. The frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the downwards slanted edge being the sensor bottom row 214. The time between [pixel array are not read] the last row readout and the next readout cycle may be called the blanking time 216 [blanking period]. It should be noted that some of the sensor pixel rows might be covered with a light shield (e.g., a metal coating or any other substantially black layer of another material type). These covered pixel rows may be referred to as optical black rows 218 and 220. Optical black rows 218 and 220 may be used as input for correction algorithms. As shown in FIG. 2A, these optical black rows 218 and 220 may be located on the top of the pixel array or at the bottom of the pixel array or at the top and the bottom of the pixel array. FIG. 2B illustrates a process of controlling the amount of electromagnetic radiation, e.g., light, that is exposed to a pixel, thereby integrated or accumulated by the pixel)

Regarding to claim 10:

10. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach the fluorescence excitation emission fluoresces a reagent.

However Mizoguchi teach the fluorescence excitation emission fluoresces a reagent. (Mizoguchi [0027] The excitation light source 52 includes, for example, an LD (laser diode). The excitation light source 52 is configured to generate, according to the light source driving signal outputted from the light-source driving section 33, for example, the excitation light EXA, which is narrow-band light including an excitation wavelength of a predetermined fluorescent marker administered to the subject. Note that in the following explanation, unless particularly referred to otherwise, it is assumed that the fluorescent marker administered to the subject is ICG (indocyanine green), the excitation light EXA is narrow-band near infrared light including an excitation wavelength of the ICG, and the fluorescent light FLA, which is near infrared light belonging to a wavelength band on a longer wavelength side than the excitation light EXA, is emitted from the ICG [reagent])

Regarding to claim 12:

12. Blanquart_319 teach the system of claim 1, wherein one or more of the plurality pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Blanquart_319 Fig. 1 Fig. 7A [0089] blue laser light is considered weak relative to the sensitivity of silicon based pixels and is difficult to produce in comparison to the red or green light, and therefore may be pulsed more often during a frame cycle to compensate for the weakness of the light. These additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect)

Regarding to claim 17:

17. Blanquart_319 teach the system of claim 1, wherein the controller is configured to synchronize timing of the plurality of pulses of electromagnetic radiation during a blanking period of the image sensor, (Blanquart_319 Fig. 1, Fig. 5, Fig. 7 and [0069] FIG. 5 the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. [0152] FIGS. 28A-28C illustrate the use of a white light emission that is pulsed and/or synced, or held constant, with a corresponding color sensor. As can be seen in FIG. 28A, a white light emitter may be configured to emit a beam of light during the blanking period of a corresponding sensor so as to provide a controlled light source in a controlled light environment. The light source may emit a beam at a constant magnitude and vary the duration of the pulse as seen in FIG. 28A, or may hold the pulse constant with varying the magnitude in order to achieve correctly exposed data as illustrated in FIG. 28B. Illustrated in FIG. 28C is a graphical representation of a constant light source that can be modulated with varying current that is controlled by and synced with a sensor) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart_319 Fig. 1, Fig. 5, Fig. 7 and [0064] FIG. 2 FIG. 2C illustrates the case where the electronic shutter 222 has been removed. In this configuration, the integration of the incoming light may start during readout 202 and may end at the next readout cycle 202, which also defines the start of the next integration. FIG. 2D shows a configuration without an electronic shutter 222, but with a controlled and pulsed light 230 during the blanking time 216. This ensures that all rows see the same light issued from the same light pulse 230. In other words, each row will start its integration in a dark environment, which may be at the optical black back row 220 of read out frame (m) for a maximum light pulse width, and will then receive a light strobe and will end its integration in a dark environment, which may be at the optical black front row 218 of the next succeeding read out frame (m+1) for a maximum light pulse width. In the FIG. 2D example, the image generated from the light pulse will be solely available during frame (m+1) readout without any interference with frames (m) and (m+2). It should be noted that the condition to have a light pulse to be read out only in one frame and not interfere with neighboring frames is to have the given light pulse firing during the blanking time 216. Because the optical black rows 218, 220 are insensitive to light, the optical black back rows 220 time of frame (m) and the optical black front rows 218 time of frame (m+1) can be added to the blanking time 216 to determine the maximum range of the firing time of the light pulse 230. Blanquart_319 [0021] FIGS. 29A and 29B an implementation having a plurality of pixel arrays for producing a three dimensional image. [0028] In the sensor industry, CMOS image sensors have largely displaced conventional CCD image sensors in modern camera applications, such as endoscopy, owing to their greater ease of integration and operation, superior or comparable image quality, greater versatility and lower cost. Typically, they may include the circuitry necessary to convert the image information into digital data and have various levels of digital processing incorporated thereafter. This can range from basic algorithms for the purpose of correcting non-idealities, which may, for example, arise from variations in amplifier behavior, to full image signal processing (ISP) chains, providing video data in the standard sRGB color space for example (cameras-on-chip))

Regarding to claim 18:

18. Blanquart_319 teach the system of claim 1, wherein two or more of plurality of pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. (Blanquart_319 Fig. 1, Fig. 5, Fig. 7 and [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. The reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Blanquart_319 [0021] FIGS. 29A and 29B an implementation having a plurality of pixel arrays for producing a three dimensional image. [0028] In the sensor industry, CMOS image sensors have largely displaced conventional CCD image sensors in modern camera applications, such as endoscopy, owing to their greater ease of integration and operation, superior or comparable image quality, greater versatility and lower cost. Typically, they may include the circuitry necessary to convert the image information into digital data and have various levels of digital processing incorporated thereafter. This can range from basic algorithms for the purpose of correcting non-idealities, which may, for example, arise from variations in amplifier behavior, to full image signal processing (ISP) chains, providing video data in the standard sRGB color space for example (cameras-on-chip))

Regarding to claim 19:

19. Blanquart_319 teach the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image. (Blanquart_319 [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image. Blanquart_319 [0023] FIGS. 31A and 31B illustrate a perspective view and a side view, respectively, of an implementation of an imaging sensor having a plurality of pixel arrays for producing a three dimensional image)

Regarding to claim 20:

20. Blanquart_319 teach the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly (Blanquart_319 [0095] Fig. 7 FIG. 13 illustrates a basic example at 1300 of a monochrome ISP and how an ISP chain may be assembled for the purpose of generating sRGB image sequences from raw sensor data, yielded in the presence of the G-R-G-B light pulsing scheme) sufficient for generating a video stream comprising a plurality of image frames, (Blanquart_319 [0070] Referring now to FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light. It should be noted that color sensors have a color filter array (CFA) for filtering out certain wavelengths of light per pixel commonly used for full
spectrum light reception) wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation. (Blanquart_319 Fig. 1 Fig. 31 [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame)

Regarding to claim 21:

21. Blanquart_319 teach the system of claim 1, wherein the plurality of pulses of electromagnetic radiation wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation. (Blanquart_319 Fig. 15 R, G and B had different wavelength and green is repeating every other cycle) 

Regarding to claim 24:

24. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach further comprising a filter that filters electromagnetic radiation having a wavelength from about 790 nm to about 815 nm.

However Zuzak teach further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm. (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 1 a.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using OLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector Zuzak [0023] the one or more optical tunable radiation sources produce
electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak Fig. 2-3 [0178] Quartz Tungsten Halogen lamps are popular visible and near infrared sources because of their smooth spectral curve and stable output. ICG has a molecular formula of C.sub.43H.sub.47N.sub.2NaO.sub.6S.sub.2. The filter designs have to be selected based on the emission and absorption spectrum of ICG. ICG has a bimodal absorption spectrum from 650 nm-800 nm, with peaks occurring at 685 nm and 775 nm in distilled water. In plasma, ICG has two absorption peaks at around 710 nm and 805 nm. The absorption spectrum changes according to the concentration of ICG and solvent. For example, higher concentrations have a maximum absorption at 685 nm, while lower concentrations have a maximum absorption at 775 nm in an aqueous solution. Thus, separate filters were designed for ICG with water as a solvent and ICG with blood as a solvent. Instead of a conventional band pass filter combination for emission and excitation filters, unique low pass and high pass filters are used as excitation and emission filters. [0179] The filter combination (excitation and emission) of low pass and high pass filters are used. The low pass filter has a cut off (50% Transmission) wavelength at 790 nm)

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of in view of Mizoguchi (U.S. Pub. 20200315439 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1), Zuzak (U.S. Pub. 20100056928 A1) and Yamakawa (U.S. Pub. No. 20210085186 A1).

Regarding to claim 11:

11. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

However Yamakawa teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (Yamakawa [0144] FIG. 19, the laser light 100 oscillated by the light source 10 contains a main pulse 300 and a subpulse 301. The main pulse 300 is a main component of the laser light 100. The subpulse 301 is an inevitably generated pulse accompanying the main pulse 300. [0145] The same
measurement was carried out a plurality of times, and it was found that the intensity of
the subpulse 301 varies from one wavelength to another or changes each time the
measurement is carried out)

The motivation for combining Blanquart_319, Mizoguchi, Blanquart_783 and Zuzak as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Mizoguchi, Blanquart_783 and Zuzak and Yamakawa in video/camera technology. One would be motivated to do so, to incorporate the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. This functionality will improve efficiency.

Claims 13, 15-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Mizoguchi (U.S. Pub. 20200315439 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1), Zuzak (U.S. Pub. 20100056928 A1) and DaCosta (U.S. Pub. No. 20200367818 A1).

Regarding to claim 13:

13. Blanquart_319 teach the system of claim 1, Blanquart_319 do not explicitly teach wherein the fluorescence excitation emission fluoresces a reagent and results in a relation wavelength that is sensed by the pixel array resulting in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.

However Zuzak teach wherein the fluorescence excitation emission fluoresces a reagent and results in a relation wavelength that is sensed by the pixel array resulting in a fluorescence exposure frame created by the image sensor, (Zuzak [0169] the present invention includes devices and methods for fluorescence imaging that allows the user to visualize the bile duct either by injection of a fluorophore into the bile duct or by exciting the fluorophore inherently present in the bile duct. As described above, this can be accomplished by the use of fluorophores either existing inside the bile duct (bilirubin) or through external injection into the bile duct (Indocyanine Green). A unique design of short pass-long pass filters enables viewing all emitted photons due to fluorescence. The excitation fluorescence filter is coupled to a broadband QTH source, which provides the energy for excitation of the fluorophore. The fluorophore absorbs this energy and emits photons of a higher wavelength [relation wavelength] than the one being absorbed. These photons are detected by the FPA which is coupled to the emission fluorescence filter, designed uniquely to prevent the transmission of any excitation light. The FPA produces an image of the fluorescence of the fluorophore, which is then used for further analysis and to determine the location of the bile duct. [0170] The present invention includes a novel fluorescence imagery system for visualizing the biliary tract, in-vivo, using Indocyanine Green and Bilirubin as fluorophores. The present invention imaging system includes a focal plane array (FPA) sensitive in the near infrared region for imaging Indocyanine green (ICG). The present invention imaging system helps surgeons visualize the bile duct real-time by exploiting the fluorescence properties of ICG) 

However DaCosta teach and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame. (DaCosta Fig. 15 [0060] During surgery, the tumor is removed by the surgeon, if possible. The handheld, white light and fluorescence-based imaging device is then used to identify, locate, and guide treatment of any residual cancer cells, precancer cells, and/or satellite lesions in the surgical bed from which the tumor has been removed. The device may also be used to examine the excised tumor/tissue specimen to determine if any tumor/cancer cells and/or precancer cells are present on the outer margin of the excised specimen)

The motivation for combining Blanquart_319, Mizoguchi, Blanquart_783 and Zuzak as set forth in claim 1 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Mizoguchi, Blanquart_783 and Zuzak and DaCosta in video/camera technology. One would be motivated to do so, to incorporate the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame. This functionality will improve image clarity. 

Regarding to claim 14:

Cancelled.

Regarding to claim 15:

15. Blanquart_319 teach the system of claim 13, Blanquart_319 do not explicitly teach wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.

However DaCosta teach wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; (DaCosta Fig. 15 [0060] During surgery, the tumor is removed by the surgeon, if possible. The handheld, white light and fluorescence-based imaging device is then used to identify, locate, and guide treatment of any residual cancer cells, precancer cells, and/or satellite lesions in the surgical bed from which the tumor has been removed. The device may also be used to examine the excised tumor/tissue specimen to determine if any tumor/cancer cells and/or precancer cells are present on the outer margin of the excised specimen)
generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. (DaCosta Fig. 18 [0146] Images collected by the device are displayed as a composite color image. When imaging is performed in fluorescence mode (405 nm illumination with capture of emitted light in the range of 500-550 nm and 600-660 nm) composite images contain a spectrum of colors resulting from the emission of green light (500-550 nm) and red light (600-660 nm) or a combination thereof. PpIX (a product of 5-ALA metabolism) present in tumors appears red fluorescent while collagen, a component of normal connective tissue, appears green fluorescent. When a mixture of different fluorescent molecules is present in the tissue the resultant color in the composite image is due to a combination of the different emitted wavelengths. Claim 163. The system of any one of claims 154-162, wherein the display device is configured to display images from different light sources in a side-by-side format or in an overlay format in which fluorescence data is laid over white light data.)

Regarding to claim 16:

16. Blanquart_319 teach the system of claim 15, Blanquart_319 do not explicitly teach wherein the structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.

However Zuzak teach wherein the structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Zuzak [0240] visualize tissues and organs in the human body using chemometric techniques and sophisticated signal processing methods. The system has a wide range of clinical applications such as enabling surgeons to see through tissues before they cut into them during cholecystectomies, chromoendoscopy facilitating cancer detection, plastic surgical skin flap viability and burn wound healing evaluation, skin cancer detection, retinal blood perfusion in diabetic retinopathy, assessing and monitoring wound healing in lower limb amputations, monitoring anastomotic viability in gastric bypass operation, dental evaluation, measuring oxygenation of the kidneys and monitoring pressure sores. The present invention can also be used as an integral component to the smart bed and smart hospital for measurement of vital signs and monitoring a patient's tissue oxygenation)

Regarding to claim 22:

22. Blanquart_319 teach the system of claim 1, wherein at least a portion of the plurality of pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, (Blanquart_319 Fig. 15 R, G and B had different wavelength and green is repeating every other cycle)

Blanquart_319 do not explicitly teach and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data.

However DaCosta teach and a fluorescence excitation wavelength (DaCosta [0075] excitation light may comprise one or more light sources configured to emit excitation light causing the target tissue containing induced porphyrins to fluoresce, allowing a user of the device, such as a surgeon, to identify the target tissue (e.g., tumor, cancerous cells, satellite lesions, etc.) by the color of its fluorescence) such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, (DaCosta [0179] 13. a method for wherein the multispectral or multiband fluorescence images are used to extract color (e.g. RGB) channels, spectral components (e.g. wavelength histogram) on a pixel, ROI or field of view basis) and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame (DaCosta [0179] 13. A method for wherein the multispectral or multiband fluorescence images are used to extract color (e.g. RGB) channels, spectral components (e.g. wavelength histogram) on a pixel, ROI or field of view basis. DaCosta [0179] 13. A method for wherein the multispectral or multiband fluorescence images are used to extract color (e.g. RGB) channels, spectral components (e.g. wavelength histogram) on a pixel, ROI or field of view basis. [0180] 14. A method wherein the extracted color channels are arithmetically processed (e.g. ratio of red channel to green channel, artifact/noise reduction, histogram enhancement) to visualize and/or quantify biological features (e.g. structures, concentration differences, tissue differentiation borders, depth) not otherwise perceivable in the raw image) comprising an overlay of fluorescence imaging data, (DaCosta Fig. 18 [0146] Images collected by the device are displayed as a composite color image. When imaging is performed in fluorescence mode (405 nm illumination with capture of emitted light in the range of 500-550 nm and 600-660 nm) composite images contain a spectrum of colors resulting from the emission of green light (500-550 nm) and red light (600-660 nm) or a combination thereof. PpIX (a product of 5-ALA metabolism) present in tumors appears red fluorescent while collagen, a component of normal connective tissue, appears green fluorescent. When a mixture of different fluorescent molecules is present in the tissue the resultant color in the composite image is due to a combination of the different emitted wavelengths. Claim 163. The system of any one of claims 154-162, wherein the display device is configured to display images from different light sources in a side-by-side format or in an overlay format in which fluorescence data is laid over white light data.)

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart_319 (U.S. Pub. No.  20140163319 A1), in view of Mizoguchi (U.S. Pub. 20200315439 A1), further in view of Blanquart_783 (U.S. Pub. No. 20140275783 A1), Zuzak (U.S. Pub. 20100056928 A1) and DaCosta (U.S. Pub. No. 20200367818 A1) and Kim (U.S. Pub. No. 20210251570 A1).

Regarding to claim 23:

23. Blanquart_319 teach the system of claim 1, such that reflected electromagnetic radiation sensed by the pixel array (Blanquart_319 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. The reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition) wherein at least a portion of the plurality pulses of electromagnetic radiation (Blanquart_319 Fig. 1, Fig. 5, Fig. 7) corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, (Blanquart_319 [0098] the white balance coefficients at 1318 and color correction matrix at 1320 are applied before converting to YCbCr space at 1322 for subsequent edge enhancement at 1324. After edge enhancement at 1324, images are transformed back to linear RGB at 1326 for scaling at 1328, if applicable)

Blanquart_319 do not explicitly teach wherein at least a portion of the plurality of pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission, and a fluorescence excitation emission and the fluorescence excitation emission can be processed to generate a YCbCr image frame; comprising an overlay of fluorescence imaging data.

However DaCosta teach comprising an overlay of fluorescence imaging data, (DaCosta Fig. 18 [0146] Images collected by the device are displayed as a composite color image. When imaging is performed in fluorescence mode (405 nm illumination with capture of emitted light in the range of 500-550 nm and 600-660 nm) composite images contain a spectrum of colors resulting from the emission of green light (500-550 nm) and red light (600-660 nm) or a combination thereof. PpIX (a product of 5-ALA metabolism) present in tumors appears red fluorescent while collagen, a component of normal connective tissue, appears green fluorescent. When a mixture of different fluorescent molecules is present in the tissue the resultant color in the composite image is due to a combination of the different emitted wavelengths. Claim 163. The system of any one of claims 154-162, wherein the display device is configured to display images from different light sources in a side-by-side format or in an overlay format in which fluorescence data is laid over white light data.)

The motivation for combining Blanquart_319, Mizoguchi, Blanquart_783, Zuzak and DaCosta as set forth in claim 13 is equally applicable to claim 23.

However Kim teach wherein at least a portion of the plurality pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, (Kim [0057] The processor 342 generates an image signal using the electric signal generated by the image sensor 341. In this case, the processor 342 generates an image signal using the YCbCr color space composed of the luminance component Y and the chrominance components Cb and Cr) and a fluorescence excitation emission (Kim [0005] Also, there was developed a surgical method for removing a tumor using a microscope during surgery after a patient takes a special fluorescent substance in order to distinguish the tumor. Such fluorescent substances react with a patient's cancer cells to produce a unique substance, and the produced substance emits a fluorescent substance at an excitation wavelength, thereby distinguishing between normal tissues and tumors) 
and the fluorescence excitation emission (Kim [0005] Also, there was developed a surgical method for removing a tumor using a microscope during surgery after a patient takes a special fluorescent substance in order to distinguish the tumor. Such fluorescent substances react with a patient's cancer cells to produce a unique substance, and the produced substance emits a fluorescent substance at an excitation wavelength, thereby distinguishing between normal tissues and tumors) can be processed to generate a YCbCr image frame (Kim [0057] The processor 342 generates an image signal using the electric signal generated by the image sensor 341. In this case, the processor 342 generates an image signal using the YCbCr color space composed of the luminance component Y and the chrominance components Cb and Cr)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Blanquart_319, further incorporating Mizoguchi, Blanquart_783, Zuzak, DaCosta and Kim in video/camera technology. One would be motivated to do so, to incorporate at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission. This functionality will improve quality of image.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482